In re Walgreens Louisiana Co., Inc.;— Defendant; Applying For Writ of Certio-rari and/or Review, Parish of Orleans, Civil District Court Div. G, No. 2012-7505; to the Court of Appeal, Fourth Circuit, No. 2014-CA-0322 C/W 2014-CA-0161.
Writ granted. The partial summary judgment is vacated. The plaintiffs burden of proof and the material facts at issue regarding whether liquid or moisture was on the floor at the time or place of the slip and fall preclude summary judgment at this juncture of the case. La. R.S. 9:2800.6 and La. C.C.P. art. 966.